 

Exhibit 10.1

 

PARKS! AMERICA, INC,

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this "Agreement") is hereby entered into and made
effective this first day of June 2020, by and between Parks! America, Inc., a
Nevada corporation, with its principal place of business located at 1300 Oak
Grove Road Pine Mountain, Georgia 31822 (the "Company"), and Dale Van Voorhis of
5684 Pioneer Trail, Hiram, Ohio ("Van Voorhis").

 

RECITALS

 

1.The Company is engaged in the business of developing theme parks and
attractions and related service enterprises and desires to acquire and retain
qualified, experienced leadership in this endeavor. 

 

2.Van Voorhis has been an officer and Director of the Company since 2009. 

 

3.In view of his effective service in the operation and financial management of
the Company, the Company has determined that it desires to continue the
employment of Van Voorhis, as Chief Executive Officer of the Company and as a
member of the Board of Directors according to the terms as set forth below. 

 

4.Van Voorhis desires to be employed by the Company as its Chief Executive
Officer. 

 

NOW, THEREFORE, in consideration of the foregoing recitals and of the mutual
covenants, promises, terms and conditions hereinafter set forth, the parties
hereto agree as follows:

 

I.EMPLOYMENT 

 

The Company hereby employs, engages and hires Van Voorhis, on a part-time basis,
as its Chief Executive Officer, on the terms and conditions hereinafter set
forth, and Van Voorhis hereby accepts such employment and agrees to perform such
services and duties and to carry out such responsibilities as hereinafter set
forth and as further clarified in Schedule "A" attached hereto.

 

II.TERMS OF EMPLOYMENT The term of employment under this Agreement shall be for
a period of two (2) years commencing as of June 1, 2020 and terminating on May
31, 2022. 

 

III.SERVICES, DUTIES AND RESPONSIBILITIES 

 

1.On a part time-basis, Van Voorhis will faithfully and to the best of his
ability serve the Company in his capacity as its Chief Executive Officer and a
member of the Board of Directors, subject to the policy direction of the Board
of Directors of the Company. Van Voorhis shall perform such services and duties
as are customarily performed by one holding the positions of Chief Executive
Officer of a public corporation. 

 

2.As Chief Executive Officer, Van Voorhis shall be responsible for the overall
management of the Company's business. Van Voorhis will devote his energy and
skill on a part-time basis to his employment with the Company. Such duties shall
be rendered where Van Voorhis elects, and at such other place or places as the
Company shall require or as interests, needs, business or opportunity of the
Company shall require, subject to the part time-nature of this employment. 

 

3.Van Voorhis shall be responsible for reporting to the Board of Directors of
the Company. 

 

4.Van Voorhis shall not directly or indirectly represent or be engaged by or be
an employee of any other person, firm or corporation or be engaged for his
services as an officer, general manager or consultant in any other business or
enterprise in competition with the Company, subject to the conditions and
limitations provided in Article IX, Section 3 hereof,. It is understood,
however, that the foregoing in no way prevents Van Voorhis from owning stock or
having an economic interest in other businesses or enterprises. Furthermore, Van
Voorhis may serve on the board of directors of other companies so long as such
service does not conflict with his interest in and duties to the Company and he
may be an officer, director, and/or shareholder in any family or personal
investment business so long as it does not conflict with his interest in and
duties to the Company. 

--------------------------------------------------------------------------------

1

--------------------------------------------------------------------------------



 

IV.COMPENSATION 

 

1.Salary. Commencing June 1, 2020, the Company shall pay Van Voorhis a salary at
the rate of $100,000.00 (One Hundred Thousand Dollars) per year, payable monthly
on the last day of each month. Said salary will be subjected to withholding
taxes, e.g., Federal Income Tax, FICA, and State and/or Local Withholding Taxes.
Whereas such salary shall not be decreased during the term of this Agreement
without the consent of Van Voorhis, it shall be subject to review by the
Company’s Board of Directors annually. The salary shall be guaranteed during the
entire 2-year term of this Agreement. The Company shall also reimburse Van
Voorhis for all reasonable and necessary business expenses incurred by him as
the Chief Executive Officer and/or a Board Member of the Company, including
expenses incurred by him with respect to his wife when it is necessary for her
to accompany him to the IAAPA Convention for the Company and/or attending
business or social functions.  

 

V.DIRECTORS AND OFFICERS INSURANCE 

 

The Company has purchased and maintains Directors’ and Officers’ liability
insurance, including coverage for Van Voorhis in his capacity as an officer and
as Chairman of the Board of Directors of the Company and as a member of the
Board of Directors of the Company, in an amount of not less than $3,000,000.00
(Three Million Dollars).

 

VI.INDEMNIFICATION The Company shall indemnify Van Voorhis, his heirs,
executors, administrators and assigns, from and against, and he shall be
entitled without further act on his part to be indemnified by the Company for,
all claims against him and expenses, including, but not limited to, amounts of
judgments, reasonable settlement of suits, attorney fees and related costs of
litigation, reasonably incurred by him in connection with or arising out of any
action, suit or cause of action against the Company and/or against Van Voorhis
as a result of his having been an officer and/or Director of the Company, or, at
its request, of any other corporation which the Company owns or of which the
Company is a stockholder or creditor, whether or not he continues to be such
officer or Director at the time of incurring said expenses. The foregoing right
of indemnification shall not be exclusive of other rights to which Van Voorhis
may be entitled. The foregoing right of indemnification shall not apply to
claims where Van Voorhis is conclusively shown to have committed acts of
malfeasance or gross negligence. 

 

VII.BUSINESS EXPENSE REIMBURSEMENT 

 

The Company shall reimburse Van Voorhis for all reasonable and necessary
business expenses incurred by him in the performance of his services, duties and
responsibilities, including but not limited to, transportation, travel expenses,
board and room, entertainment, and other business expenses incurred within the
scope of his duties, such requests for reimbursement to be supported by
receipts, bills and other records acceptable to the Chief Financial Officer of
the Company. If Van Voorhis travels to the IAAPA Convention with his wife,
Bonita Von Voorhis, her travel expenses shall be reimbursed as well. If
reimbursement, advances or allowances are based on permitted mileage or per diem
rates, then Van Voorhis shall submit specification of relevant mileage,
destination, dates and other supporting information typically required for tax
purposes.

 

VIII.TERMINATION OF EMPLOYMENT 

 

1.Termination for Cause, Generally. Under this Agreement, the Company shall have
the right to terminate the employment of Van Voorhis for “cause,” which shall
consist of two classes: “Class 1” shall mean termination where there are acts or
omissions involving malfeasance on the part of Van Voorhis (as further described
below), and “Class 2” shall refer to a termination of Van Voorhis by the Board
of Directors where no action or inaction involving malfeasance (“no-fault”) is
alleged. Upon termination in either case, all Company property and credit cards
in the possession and control of Van Voorhis must be returned to the Company. 

 

2.Malfeasance Termination for Cause – Class 1. In the event the employment of
Van Voorhis is terminated for Class 1 cause, then, all compensation, including
salary, stock options, bonuses, deferred compensation and benefits will cease
immediately. Termination for Class 1 cause includes, but is not limited to, the
following conduct: 

 

(1)Breach of any restrictive covenant contained herein against competition or
disclosure of trade secrets; 

 

(2)Continued failure and refusal to carry out the duties and responsibilities of
office under this Agreement within a reasonable time following written notice
from the Board of Directors requiring the subject performance; 

 

(3)Failure to cure a material breach of this Agreement within ten (10) days
after receiving written notice from the Board of Directors to cure such breach; 

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------



 

(4)Failure to cease conduct unbecoming an officer of the Company after the
receipt of written notice from the Board of Directors to cease such conduct. 

 

(5)Commission of a felony. 

 

3.No-Fault Termination – Class 2 

 

(a)Simple Termination. In the event of a Class 2 (no fault) termination of Van
Voorhis as the result of a decision by the Board of Directors to terminate his
employment or to materially change his responsibilities or title as Chief
Executive Officer or termination because the Company ceases doing business for
any reason whatsoever, Van Voorhis shall be entitled to the amount of his salary
for the entire remainder of the then existing term of this Agreement. 

 

(b)Sale/Take-Over Termination Payment. For a period of one year following the
effective date of a "Change-in-Control," (as defined below), in the event that: 

 

(i) Van Voorhis' employment is terminated by the Company or its successor for
any reason, or  

 

(ii) Van Voorhis resigns following a material change in the circumstances of his
employment or authority as an officer,  

 

then Van Voorhis shall be entitled to a termination payment of $225,000 plus an
amount equal to his salary for the then existing remainder of the term of this
Agreement. Such amount shall not be payable if Van Voorhis accepts employment
with the Company or its successor following his termination or resignation.
However, Van Voorhis shall receive such termination compensation if he is
engaged as a consultant with the Company or its successor.

 

For purposes hereof, a "Change-in-Control" shall mean (i) a transaction or
series of related transactions in which any “person” or “group” becomes the
owner or beneficial owner, directly or indirectly, of more than 50% of the
outstanding voting securities of the Company, (ii) any reorganization, merger or
consolidation of the Company, other than a transaction or series of related
transactions in which the holders of the voting securities of the Company
immediately prior to such transaction retain at least a majority of the total
voting power immediately after such transaction or (iii) a sale, lease or other
disposition of all or substantially all of the assets of the Company.

 

(c)Resignation. In the event that Van Voorhis resigns as Chief Executive Officer
of the Company (other than under circumstances described in paragraph "b"
above), then, unless a different compensation is otherwise mutually agreed upon
in writing between the parties, Van Voorhis will be entitled to one (1) month's
salary following his notice of resignation which precludes claims for full
renumeration for the remainder of the Agreement. All rights to stock options,
bonuses or deferred compensation not granted or vested shall be relinquished by
Van Voorhis upon his giving such notice of his resignation. 

 

(d)Death or Disability. In the event Van Voorhis' employment is terminated by
death or upon medical certification of total disability ("disability"), then the
following will apply as the case may be: 

 

(i)In the event of Van Voorhis' death, the Company shall: 

 

Pay to Van Voorhis' designated beneficiary an amount equal to Van Voorhis'
salary for a six (6) month period next following his death. As of this date of
this Agreement, Van Voorhis’ designated beneficiary is his wife, Bonita Van
Voorhis.

 

(ii)In the Event of Van Voorhis' disability, the Company shall: 

 

Pay to Van Voorhis an amount equal to Van Voorhis' salary for a six (6) month
period next following medical notice to the Company of disability.

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------



 

IX.RESTRICTIVE COVENANTS 

 

1.Confidential information. Van Voorhis covenants not to disclose the following
specified confidential information to competitors or to others outside of the
scope of reasonably prudent business disclosure, at any time during or after the
termination of his employment by the Company. 

 

a.Customers lists, contracts, and other sales and marketing information; 

b.Financial information, cost data; 

c.Formulas, trade secrets, processes and devices related to the operation of the
theme parks; 

d.Supply sources, contracts; 

e.Business opportunities relating to developing new business for the Company; 

f.Proprietary plans, procedures, models and other proprietary information of the
Company. 

 

2.Affirmative Duty to Disclose. Van Voorhis shall promptly communicate and
disclose to the Company all observations made, information received, and data
maintained relating to the business of the Company obtained by him as a
consequence of his employment by the Company. All written material, possessed
during his employment with the Company concerning business affairs of the
Company or any of its affiliates, are the sole property of the Company and its
affiliates, and Van Voorhis is obligated to make reasonably prompt disclosures
of such information and documents to the Company, and, further, upon termination
of this Agreement, or upon request of the Company, Van Voorhis shall promptly
deliver the same to the Company or its affiliates, and shall not retain any
copies of same. 

 

3.Covenant Not to Compete. For a period of one (1) year following the
termination of his employment with the Company, Van Voorhis shall not work,
directly or indirectly, for a competitor of the Company, nor shall he himself
establish a competitive business. This restrictive covenant shall be limited to
businesses that compete in the theme park business in market areas within 100
miles of Company parks or which the Company has designated for acquisition, for
a period of one (1) year following the termination of his employment with the
Company. 

 

4.Material Harm Upon Breach. The parties acknowledge the unique and secret
nature of the Company's procedures for acquisition of theme parks and related
businesses rand of related proprietary information, and that material
irreparable harm occurs to the Company if these restrictive covenants are
breached. Further, the parties hereto acknowledge and agree that injunctive
relief is not an exclusive remedy and that an election on the part of the
Company to obtain an injunction does not preclude other remedies available to
the Company. 

 

5.Arbitration. Any controversy, claim, or matter in dispute occurring between
these parties and arising out of or relating to this Agreement shall he
submitted by either or both of the parities to arbitration administered by the
American Arbitration Association or its successor and said arbitration shall be
final, absolute and non-appealable. The Commercial Arbitration Rules of the
American Arbitration Association shall apply subject to the following
modifications: 

 

a.The venue for said arbitration shall be LaGrange, Georgia, and the laws of the
State of Georgia relating to arbitration shall apply to said arbitration. 

 

b.The decision of the arbitration panel may be entered as a judgment in any
court of general jurisdiction in any state of the United States or elsewhere. 

 

X.NOTICE 

 

Except as otherwise provided herein, all notices required by this Agreement as
well as any other notice to any party hereto shall be given by certified mail
(or equivalent), to the respective parties as required under this Agreement or
otherwise, to the following addresses indicated below or to any change of
address given by a party to the others pursuant to the written notice,

 

COMPANY:Parks! America, Inc. 

P.O. Box 1197

Pine Mountain, Georgia 31822

 

VAN VOORHIS: Dale Van Voorhis 

5684 Pioneer Trail

Hiram, Ohio 44234

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------



 

XI.GENERAL PROVISIONS 

 

1.Entire Agreement. This Agreement constitutes and is the entire Agreement of
the parities and supersedes all other prior understandings and/or Agreements
between the parties regarding the matters herein contained, whether verbal or
written. 

 

2.Amendments. This Agreement may be amended only in writing signed by both
parties. 

 

3.Assignment. No party of this Agreement shall be entitled to assign his or its
interest herein without the prior written approval of the other party. 

 

4.Execution of Other Documents. Each of the parties agrees to execute any other
documents reasonably required to fully perform the intentions of this
Agreement. 

 

5.Binding Effect. This Agreement shall inure to and be binding upon the parties
hereto, their agents, employees, heirs, personal representatives, successors and
assigns. 

 

6.No Waiver of Future Breach. The failure of one party to insist upon strict
performance or observation of this Agreement shall not be a waiver of any future
breach or of any terms or conditions of this Agreement. 

 

7.Execution of Multiple Originals. Two (2) original counterparts of this
Agreement shall be executed by these parties. This Agreement may be executed by
FAX or scanned signature, with such signatures treated as original signatures. 

 

8.Applicable Law. This Employment Agreement shall be governed by, and construed,
in accordance with the applicable laws of the State of Georgia. 

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------



 

WHEREFORE, this Agreement is hereby executed and made effective the day and year
first above written.

 

PARKS! AMERICA, INC.

 

By:

 

 

Charles A. Kohnen, Director

 

 

 

 

 

Dale Van Voorhis

 

 

--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------



 

SCHEDULE 'A'

Job Description for Chief Executive Officer, Dale Van Voorhis

 

Strategic Oversight

 

·Work with the Board in establishing and communicating Company mission statement
and core values 

·Identify potential acquisitions 

·Lead market assessment and due diligence efforts for potential acquisitions 

·Lead efforts in negotiations of acquisition 

·Report to Board of Directors on matters material to the company 

 

Operations

 

·Serve as primary internal and external -facing company officer 

·Primary responsibility for oversight of parks operations 

·Supervise park presidents as direct reports regarding daily operating
activities 

·Work with COO on non-ordinary course operating decisions for parks and staffing
subsidiaries 

·Make recommendations for hire/fire decisions - Finance 

·Primary responsibility for developing annual operating budget and capital
expenditure forecast in connection with local park presidents and COO 

·Coordinate with COO to maintain adherence to annual operating budget 

 

08699/29768/430419.1

--------------------------------------------------------------------------------

7